          Case 1:19-cv-01552-ABJ Document 15 Filed 08/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

               Plaintiff,

   v.                                                 Case No. 1:19-cv-1552 (ABJ)

U.S. DEPARTMENT OF JUSTICE,

               Defendant.


                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                      AND RENEWED MOTION TO DISMISS

        Defendant United States Department of Justice (DOJ) hereby moves the Court to enter

summary judgment in Defendant’s favor pursuant to Federal Rule of Civil Procedure 56 as to

Count I of the Complaint, and to dismiss Count II of the Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(1). Attached in support of this motion are a statement of material facts as

to which there is no genuine dispute, a memorandum of points and authorities, the Declaration of

Paul P. Colborn and the exhibits thereto, and the Declaration of Vanessa R. Brinkmann and the

exhibit thereto. A proposed order is also attached.
        Case 1:19-cv-01552-ABJ Document 15 Filed 08/12/20 Page 2 of 2




Dated: August 12, 2020                Respectfully submitted,

                                      ETHAN P. DAVIS
                                      Acting Assistant Attorney General

                                      ELIZABETH J. SHAPIRO
                                      Deputy Director
                                      Civil Division, Federal Programs Branch

                                      /s/ Julie Straus Harris
                                      JULIE STRAUS HARRIS (DC Bar # 1021928)
                                      Senior Trial Counsel
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street NW, Room 11514
                                      Washington, D.C. 20005
                                      Tel: (202) 353-7633
                                      Fax: (202) 616-8470
                                      E-mail: julie.strausharris@usdoj.gov

                                      Counsel for Defendant




                                      2
